DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to an RCE filed 12/09/2020.
Claims 1, 4 and 5 have been amended.
Claims 1, 4 and 5 are independent claims.   
Claims 1-5 are currently pending.
This Office Action is made non-final after the RCE.

Request Continuation for Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/09/2020 has been entered.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki Kumagai (US 2010/0070972 A1) (hereinafter Kumagai) in view of Xianjun Zou (US 2014/0040994 A1) (hereinafter Zou) and further in view of Jenkins et al. (US 8,832,714 B1) (hereinafter Jenkins).

As per claim 5, Kumagai discloses (Currently Amended) An information processing system, comprising: a terminal device; an information processing apparatus; and a server Kumagai; [Figs. 8-9] discloses client device (11) [terminal device].  [Fig. 3] discloses Master HTTP server [information processing apparatus] and Worker HTTP server [server].  [0032] discloses each server and client device can be a PC or an image forming apparatus that includes resources such as CPU and memory.), wherein the terminal device is configured to: transmit a first request for using a first service provided by the server to the information processing apparatus (e.g. Kumagai; [Figs. 8-10] [0112] discloses client device sends client request to master VM/HTTP server [apparatus] for using web application service provided by a worker VM/HTTP server.  [0030] discloses user specifies URL and sends the URL as a client request.  ), the information processing apparatus includes: a memory; and a processor coupled to the memory (e.g. Kumagai; [Figs. 8-9] discloses client device (11) [terminal device].  [Fig. 3] discloses Master HTTP server [information processing apparatus] and Worker HTTP server [server].  [0032] discloses each server and client device can be a PC or an image forming apparatus that includes resources such as CPU and memory.  [0057] discloses client device 11 sends a client HTTP request via an open port.), and the processor configured to: store information in the memory in association with a specific service, the information specifying another service called in response to a request for using the specific service (e.g. Kumagai; [0053-0056] discloses service managing unit maintains a service managing table and stores/registers service names and corresponding port numbers.  Also see [Figs.4-5 and related description] [0087] [0098] [0142].  [0060] discloses application managing unit stores in the memory unit information on each web application executed by each worker, the URL corresponding to that web application, the service provided by that web application, the identification information of the corresponding worker HTTP server.); receive the first request from the terminal device (e.g. Kumagai; [Fig. 3] [0057] the request receiving unit receives a ; acquire first information stored in the memory in association with the first service; and notify the server of the acquired first information together with the first request (e.g. Kumagai; [0058-0059] discloses service identifier appending unit extracts port number via which the client request is received, identifies the service name of the service provided at that port number from the service managing table, and appends the service name as a service identifier to the client request in the header region.  [0061] [0063-0064] discloses the client request appended with service identifier is transferred to the worker HTTP server.  [0129] discloses the request transferring unit transfers the client request appended with service identifier to the worker HTTP server.  Also see [0112-0113] [Figs. 8-10] [0136].), and the server is configured to: receive the information together with the first request from the information processing apparatus (e.g. Kumagai; [0061] [0063-0064] discloses the client request appended with service identifier is transferred to the worker HTTP server.  [0077] discloses worker HTTP server [server] receives a client request from the master HTTP server [information processing apparatus].); identify an address of a second service specified by the received information; execute processing for the first request by using the second service at the identified address (e.g. Kumagai; [0078-0079] upon receiving a client request from the master HTTP server, the application managing unit refers to the correspondence table and searches for a web application the corresponds to the URL specified in the client request and sends a processing request to that web application. [0080] discloses the web application performs processing on the client request.  Also see [Fig. 10] [0132-0133].); and transmit a result of the execution to the terminal device (e.g. Kumagai; [0069] discloses .
Kumagai does not expressly disclose wherein the first information specifies a second service called in response to the request for using the first service, and the first service calls a purpose-specific application programming interface (API) and the purpose-specific API is used to call a basic API to call the second service in response to a request for using the second service.
However, Zou discloses the information specifying another service called in response to a request for using the specific service; receive the first request from the terminal device; identify an address of a second service specified by the received information; execute processing for the first request by using the second service at the identified address and wherein the first information specifies a second service called in response to the request for using the first service, and the first service calls the second service in response to a request for using the second service (e.g. Zou; [Claims 1 and 6] discloses a third-party application receiving a request for a first service from a client device operated by an end user and determining that the first service needs service provided by the second service, wherein the request includes type information and parameter information of the second service; querying a service directory to obtain an access address of the second service according to the type information of the second service; forwarding the request for the second service to a capability server according to the access address; and forwarding a service response message returned by the capability server to the third-party application.  In response to receiving a first service from a client device, the third-party application determines second service is needed and calls the second service by forwarding the request for the second service to a capability server according to the access address obtained from a service directory.  The second service response is returned by the capability server to the third-party application.  Thus, the second service does not call any other services and a request for using second service to the capability server from the third-party application is separate from the first service requested by the client device.  Also see [0013-0018] [0119].).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method/system that determines whether to invoke the second service in response to the request for the first service based on the obtained information as taught by Zou into Kumagai because it would allow fulfilling end user request via forwarding the second service to appropriate capability server and receiving service response from the capability server (see Zou; [Claim 1 and 6]).
The combination of Kumagai and Zou discloses receiving request for first service, where in the first service specifies a second service called in response to the request for using the first service, and the first service calls the second service in response to a request for using the second service.  The combination does not expressly disclose the first service calls a purpose-specific application programming interface (API) and the purpose-specific API is used to call a basic API to call the second service.
However, Jenkins discloses the first service calls a purpose-specific application programming interface (API) and the purpose-specific API is used to call a basic API to call the second service in response to a request for using the second service (e.g. Jenkins; [Fig. 1 and related description] [Col. 3, lines 30-45]  [Col. 4, lines 50-67 – Col. 5, lines 1-56] discloses service client application (112) issues a service request to client framework application (115) via service API call (118), the client framework application (115) transmits a service .
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method/system that provides communication layer where one API invokes another API to request service from a service provider application on behalf of service client application as taught by Jenkins into Kumagai and Zou because the communication layer of Jenkins would allow access to service provider application that performs some functionality to fulfil the client application request in response to a service request from the client framework application (see Jenkins; [Col. 5, lines 1-16] [Fig. 1]).

As per claim 1, this is an apparatus claim having similar limitations as cited in system claim 5.  Thus, claim 1 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

As per claim 4, this is a medium claim having similar limitations as cited in system claim 5.  Thus, claim 4 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai, Zou in view of Jenkins and further in view of Hu et al. (US 2012/0166803 A1) (hereinafter Hu).

As per claim 2, Kumagai, Zou and Jenkins discloses The information processing apparatus according to claim 1 [See rejection to claim 1/5 above], but does not expressly disclose wherein the memory is further configured to: store therein, for each user, the information specifying another service and data region information, and the processor is further configured to: acquire the data region information of the user; and notify the server of the acquired data region information.
However, Hu discloses wherein the memory is further configured to: store therein, for each user, the information specifying another service and data region information, and the processor is further configured to: acquire the data region information of the user (e.g. Hu; [0050] discloses storing user terminal information on the network side.  Service flow passes through the gate way device, the message may carry the data plane identifier or the user IP address, and the gateway device may obtain the user terminal information stored on the network side.  [0074] discloses obtaining the user terminal information corresponding to the URL link stored on the network side.); and notify the server of the acquired data region information (e.g. Hu; [0074] discloses gateway device may send user terminal information by inserting the user terminal information in the header of the service request so as to notify the user terminal information to the service server. [0076] discloses the gateway device may send the IP address of the user terminal to the service server in the service request message.). 


As per claim 3, the combination of Kumagai, Zou, Jenkins and Hu discloses The information processing apparatus according to claim 2 [See rejection to claim 2 above], wherein the processor is further configured to: store one or a plurality of elements of information among the first service, the information specifying another service, and the data region information in a header of the received request (e.g. Hu; [0074] discloses gateway device may obtain the user terminal information corresponding to the URL link stored on the network side.  The gateway device may send the URL link to the service server through the service request message for resource access of the user.  The header of the service request may be enhanced by inserting the user terminal information stored on the network side in the message. Kumagai; [0053-0056] discloses service managing unit maintains a service managing table and stores/registers service names and corresponding port numbers.   Also see [Figs.4-5 and related description] [0087] [0098] [0142].  [0060] discloses application managing unit stores in the memory unit information on each web application executed by each worker, the URL corresponding to that web application, the service provided by that web application, the identification information of the corresponding worker HTTP server.); and notify the server of the request (e.g. Kumagai; [0061] [0063-0064] discloses the client request appended with service identifier is transferred to the worker HTTP server.  [0129] discloses the request transferring unit transfers the client request appended with service identifier to the worker HTTP server.  Hu; [0074] discloses inserting the user terminal information in the header of the service request to notify the user terminal information to the service server.). 

Response to Arguments
Applicant's arguments filed on 12/09/2020 have been fully considered but they are moot in view of new grounds of rejection necessitated by the amendment. 

Conclusion 
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

US 2019/0303219 A1- discloses a first application that supports the embedding of third party service features via second applications may determine through a server the third party services that are available. Then, corresponding controls and/or other input modes for issuing service requests for such embedded second applications may be configured in the first application such that a user that is using a first interface of the first application may call (via an input mode that triggers a generation of a service request) for 
US 2018/0357114 or U S10, 042,685 B1 – see claim 1, Figs. 1-2 and related description. 
US 2018/0196647 A1 – discloses [Fig. 5] [0078] discloses the computer receives from the first data processing system, via the first connection, a service request that includes an application programming interface (API) call and associated data to perform a task on a second data processing system (step 604). The service request that includes the application programming interface call and associated data may be, for example, service request with API call and associated data.
US 2013/0111500 A1-discloses An API bridge service retrieves a generic API message request, placed in a request queue of a message queuing network by a message queuing application, from the request queue. The API bridge service formats the generic API request into a particular API call for at least one specific API. The API bridge service calls at least one specific API with the particular API call. Responsive to the API bridge service receiving at least one API specific response from at least one specific API, the API bridge service translates at least one API specific response into a response message comprising a generic API response. The API bridge service, places the response message in a response queue of the message queuing network.
US 2009/0217311 A1 – An apparatus, system, and method are disclosed for facilitating data flow between a first application programming interface ("API") and a second API. The function receiving module receives a first function call from a calling application. The first function call is directed at one or more files comprising an API 
US 2018/0025049 A1- see figs. 2, 4-6 and related description.
US 9588813 B1 – discloses receiving a request for a service and invoking/transmitting another service call based on the information associated with the first service (See Figs. 2,4-6 and related description)
US 9697061 B1 – discloses service request includes arguments that indicates one encapsulated service, e.g. two different encapsulated services that are called separately by the encapsulating service.  The encapsulated services fulfils the service request calls in which they were received (See claim 1 and related description).
US 20160234338 A1 – discloses receiving, from a client device, a script for a first Web service as an argument in a call to a second Web service running on the one or more servers; generating code for the script by running the second Web service; storing the code on the one or more servers; querying, through an application program interface (API) of the one or more servers, a monitoring agent for data associated with a device, the data representing operation and/or status of the device; receiving, from a computer program, a request identifying the monitoring agent and the first Web service; based on the request, executing the code on the one or more servers to process the data obtained 
US 20100125623 A1 – discloses a cross-domain call from a workflow engine running in the context of the Web browser, such as a JSONP cross-domain call, is received in a proxy server, wherein the cross-domain call was issued by the workflow engine responsive to receiving a first Web service request generated by the Web mashup. Responsive to receiving the cross-domain call, the proxy server generates a second Web service request to the third-party Web server based on information included within the cross-domain call and places the second Web service request to the third-party Web service. The proxy server then receives content returned from the third-party Web service responsive to the placement of the second Web service request. The proxy server then return to the workflow engine a callback that includes the content returned from the third-party Web service (see [0008]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 


January 29, 2021



/HIREN P PATEL/Primary Examiner, Art Unit 2196